  Case: 5:20-cr-00112-PAG Doc #: 30 Filed: 03/25/21 1 of 1. PageID #: 98




                             UNITED STATE DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

                                               )
UNITED STATES OF AMERICA,                      )       CASE NO. 5:20CR112
                                               )
                          Plaintiff,           )
                                               )       JUDGE PATRICIA A. GAUGHAN
          v.                                   )
                                               )
Allen Martin Kenna,                            )       ORDER
                                               )
                         Defendant.            )
                                               )



          Competency hearing was held on March 25, 2021. The Defendant Allen Martin

Kenna was present and represented by his counsel Noah Munyer. Duncan Brown was

present on behalf of the Government. The defendant and Assistant U. S. Attorney waive the

taking of testimony of Haley Wentowski, Psy.D., Forensic Psychologist and accepts her

report.

          For the reasons stated on the record, this Court finds the defendant to be competent

and able to stand trial. Final Pretrial is set August 23, 2021 at 9:00 a.m. Trial is set August

30, 2021 at 9:00 a.m. Pretrial motion deadline is July 12, 2021. Brief in opposition

deadline is July 19, 2021.

          IT IS SO ORDERED.


                                                         /s/ Patricia A. Gaughan
DATE: 3/25/21                                             PATRICIA A. GAUGHAN
                                                          U.S. DISTRICT COURT
                                                          CHIEF JUDGE
